Citation Nr: 1404086	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennyslvania


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 20, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for service-connected PTSD, rated as 30 percent disabling prior to October 4, 2011, and as 50 percent disabling from that date.

3.  Entitlement to a higher initial rating for service-connected degenerative disc and joint disease of the lumbar spine, rated as 20 percent disabling prior to February 6, 2012, and as 40 percent disabling from that date.

4.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1988, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal partly from a November 2007 decision by the RO in Philadelphia, Pennsylvania that granted service connection and a 10 percent rating for lumbar strain, effective August 20, 2007, and partly from a July 2011 RO decision that granted service connection and a 30 percent rating for PTSD, effective August 20, 2007.  The Veteran appealed for higher ratings for both disabilities, and for an earlier effective date for the grant of service connection for PTSD.

In its July 2011 decision, the RO granted a higher 20 percent rating for lumbar strain, effective August 20, 2007, and in a February 2012 rating decision, the RO granted an even higher 40 percent rating for the lumbar spine disability, effective February 6, 2012, and recharacterized this disability as degenerative disc and joint disease of the lumbar spine.  In an August 2012 rating decision, the RO granted a higher 50 percent rating for PTSD, effective October 4, 2011.  These claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

A personal hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing) in May 2013, and a transcript of this hearing is of record.  As noted at the hearing, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities (currently PTSD, bilateral hip disabilities, and a lumbar spine disability), and that there is a derivative claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeals for higher ratings.  Rice, supra.

The record before the Board includes a paper claims file and an electronic ("Virtual VA") claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from November 1981 to April 1988 and filed his initial claim for service connection for anxiety and depression on September 26, 2002, more than one year after his discharge from service.

2.  In a June 2004 rating decision, the RO denied entitlement to service connection for anxiety.  The Veteran was notified of that decision by a letter dated in July 2004, and a notice of disagreement was received from him in June 2005.

3.  The RO issued a statement of the case in March 2006, characterizing the issue on appeal as entitlement to service connection for an acquired nervous disorder.  A timely substantive appeal was not received from the Veteran as to this issue, and the June 2004 rating decision became final as to the issue of entitlement to service connection for anxiety and depression.

4.  The Veteran filed his original claim for service connection for PTSD on August 20, 2007.

5.  In the RO's July 2011 decision, service connection was granted for PTSD, retroactively effective from August 20, 2007, the date of receipt of the Veteran's original claim for service connection for PTSD.

6.  Prior to October 4, 2011, the Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

7.  Since October 4, 2011, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

8.  During the period prior to December 22, 2011, the Veteran's lumbar spine disability was manifested by degenerative joint disease and degenerative disc disease of the lumbar spine, some painful limitation of motion, muscle spasm, and tenderness to palpation; his remaining functional range of motion is better than 30 degrees of flexion; ankylosis is not shown.

9.  During the period from December 22, 2011, the Veteran's lumbar spine disability is manifested by painful limitation of motion with flexion to no worse than 10 degrees, with no ankylosis or incapacitating episodes.

10.  Since December 21, 2011, the Veteran's service-connected lumbar spine disability has been productive of mild neurological manifestations in the right and left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than August 20, 2007, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013). 

2.  Prior to October 4, 2011, the criteria are not met for a disability rating higher than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  From October 4, 2011, the criteria for a higher 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  During the period prior to December 22, 2011, the criteria are not met for a disability rating higher than 20 percent for his service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 

5.  During the period from December 22, 2011, the criteria are not met for a disability rating higher than 40 percent for his service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 

6.  Since from December 21, 2011, the criteria for entitlement to separate evaluations of 10 percent, but no higher, for neurological manifestations of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's claims file has been rebuilt.  The claims file does not contain a copy of a VCAA notice letter regarding the initial service connection claims dated prior to the November 2007 rating decision at issue.  However, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received statements of the case dated in August 2008 and August 2012 discussing the downstream disability rating and effective date elements of these claims, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial ratings and effective dates for his service-connected lumbar spine disability and PTSD.

In addition, October 2009 letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his service-connected lumbar spine disability, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Additional notice regarding this claim was sent in January 2012, and the claim was most recently readjudicated in a February 2012 supplemental statement of the case. 

As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), private medical records, VA outpatient treatment records, and records from the Social Security Administration (SSA), and arranged for VA compensation examinations in December 2009, February 2012, and April 2012.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examinations for these conditions were conducted in 2012.  The mere passage of time since then does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board finds that the most recent VA examinations are adequate as they collectively provide the information needed to properly rate the service-connected PTSD and lumbar spine disabilities.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the May 2013 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2013 hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Earlier Effective Date For Service Connection for PTSD

The Veteran believes the effective date of his award of service connection for his PTSD should be the date of his prior claim for service connection for anxiety and depression in September 2002.  He essentially contends that he had PTSD at that time, but that it was misdiagnosed.

In his January 2012 notice of disagreement, the Veteran contended that his "original claim" was filed in September 2002, adding that the "mental malady was listed as anxiety/depression, but this was clearly a manifestation of my PTSD.  The early attempts at diagnosis were inadequate because it took years to document my non-combat stressor.  Once this was done PTSD was granted, ergo the earlier effective date should be honored."

In his October 2012 substantive appeal, the Veteran stated, "Had I been diagnosed correctly, I would have filed for PTSD instead of the more nebulous anxiety depression in 2002."  He contended that an earlier effective date in September 2002 should be assigned for the grant of service connection for PTSD as he displayed the symptoms of this disability long before that date.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400  (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Turning now to the relevant facts and procedural history of this particular case. The Board sees that an original claim for compensation was received on September 26, 2002, several years after the Veteran had separated from active service in April 1988.  He claimed entitlement to service connection for anxiety and depression which he asserted were related to his service.  He reported that his depression began in August 2002.  He did not claim entitlement to service connection for any other psychiatric disorder.

In a June 2004 rating decision, the RO denied that initial claim for anxiety.  In its decision, the RO noted that the Veteran also had been treated for depression.  The Veteran was notified of that decision by a letter dated in July 2004, and a notice of disagreement was received from him in June 2005.  A statement of the case was issued in March 2006, and the RO characterized the issue on appeal as entitlement to service connection for an acquired nervous disorder.  The Veteran did not submit a substantive appeal (or equivalent correspondence) within one year of the June 2004 notice of the denial of service connection for anxiety and depression, or within 60 days after the March 2006 statement of the case.

That June 2004 rating decision therefore is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed his original claim for service connection for PTSD on August 20, 2007.

In the RO's July 2011 decision, service connection was granted for PTSD, retroactively effective from August 20, 2007, the date of receipt of the Veteran's claim for service connection for PTSD.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Thus, the Veteran's initial claim for service connection for anxiety also encompassed depression, since he claimed both disabilities and as VA medical records dated in 2002 indicated he had been treated for anxiety and depression. These medical records were on file at the time of the RO's June 2004 decision, and thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for anxiety disorder encompassed both depression and anxiety disorder.  

The Veteran essentially contends that the September 2002 claim also encompassed PTSD.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Essentially, claims based upon distinctly diagnosed diseases or injuries are considered separate claims.  Id.  The U.S. Court of Appeals for Veterans Claims (Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

The Board finds that the initial claim for service connection for anxiety did not encompass a claim for PTSD, as this disorder was not included in the Veteran's September 2002 description of the claim or in the evidence of record, and because PTSD is an independent claim based on distinct factual bases.  See Clemons, supra; Boggs, supra; Velez v. Shinseki, 23 Vet. App. 199 (2009).  Significantly, the RO did not adjudicate the issue of entitlement to service connection for PTSD in its June 2004 rating decision or March 2006 statement of the case, and the June 2004 decision became final when he did not timely perfect an appeal of that decision.  Thus, even if the September 2002 claim were considered to have encompassed PTSD as well as anxiety and depression, the effective date for the eventual award of service connection for PTSD would necessarily be assigned based on the earliest claim received after the final June 2004 decision.  Sears, supra.

The Board finds that the first claim, formal or informal, seeking service connection for PTSD was the Veteran's claim received by the RO on August 20, 2007, nearly 20 years after separation from service.

The Veteran's claim for service connection for PTSD was not received within one year of his separation from service.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.  Consequently, the earliest possible effective date he may receive is August 20, 2007, when he filed his original claim for service connection for PTSD. 

An effective date prior to August 20, 2007 is not warranted for the grant of service connection for PTSD, as that is the date of receipt of the Veteran's initial claim for service connection for this disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


Law and Regulations as to the Claims for Higher Ratings

The Veteran contends that his service-connected PTSD and lumbar spine disability are more disabling than currently evaluated.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.   Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Higher Initial Rating for PTSD

The RO has rated the Veteran's service-connected PTSD as 30 percent disabling prior to October 4, 2011, and as 50 percent disabling from that date.

PTSD is rated under the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, the Fourth Edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Under this General Rating Formula, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

In order to obtain the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual.  A score of 61-70 illustrates some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Records from the SSA dated in 2007 reflect that the Veteran was found to be disabled in June 2003 based on a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of affective/mood disorders.  Medical records considered by the SSA include a September 2005 psychological evaluation reflecting Axis I diagnoses of bipolar I disorder and cocaine dependence in partial remission.

VA outpatient treatment records dated since 2007 reflect ongoing treatment for PTSD, including therapy and medication.  An October 2009 mental health clinic note reflects that the Veteran complained of poor sleep, and nightmares every other night.  He also reported hypervigilance and having a panic attack during a flashback.  The Axis I diagnoses were PTSD, cocaine dependence in early remission, and alcohol abuse in full sustained remission.  The Axis II diagnosis was mild borderline personality disorder.  The GAF was 56.  

On VA compensation examination in December 2009, the examiner stated that the claims file was reviewed.  The Veteran complained of nightmares, intrusive memories, and dissociative flashback episodes relating to a discotheque bombing he witnessed during service in Germany.  He said the nightmares occurred almost nightly, and the flashbacks occurred at least twice weekly.  The Veteran reported that he was a full-time college student seeking a bachelor's degree in psychology, and he enjoyed his studies.  The Veteran said he had few friends, and he limited interactions with his parents, with whom he resided.  Later during the examination he stated that his mother was his "best buddy" and that he could talk to her about his emotions.  He said his father was a good friend as well.  He stated that he was divorced after a short marriage, and had another relationship that did not end well, and he was currently single.  He also reported sleep impairment and the use of sleep medication.  He reported mild irritability and anger outbursts.  He also reported hypervigilance and difficulties in concentration and attention.  He reported prior alcohol and cocaine abuse, but said he had maintained sobriety since a motor vehicle accident in 2006.

On examination, the examiner indicated that there was no impairment in thought process or communication.  Thought content did not contain any psychotic material, his concentration, focus and memory were all adequate, he was oriented to time place and person, judgment was intact, insight was fair, and speech was normal in rate and rhythm.  He was cooperative with the examiner, and reported that his mood was good.  He denied current or recent suicidal or homicidal ideation.  He denied any difficulty in completing the tasks of daily living.  He reported a positive outlook on his future.  The Axis I diagnoses were PTSD, chronic, severe, alcohol dependence in full remission, cocaine dependence in full remission.  The GAF was 50.

An October 2010 VA mental health clinic note reflects that the Veteran reported that he got six to eight hours of semi-restful sleep if he used his medication.  He said his nightmares and back pain woke him up.  He reported depression due to his parents' illness and the recent death of friends.  On mental status examination, he had excellent hygiene and grooming, was cooperative and sincere, and a little irritable.  He had good eye contact.  There were no hallucinations, no delusions, and no suicidal or homicidal ideations.  Insight and judgment were good.  The physician indicated that the Veteran was doing better because of medication and therapy.  He had cut down on bad habits but had setbacks at times, and had occasional difficulty with anger.  The Axis I diagnoses were PTSD, cocaine dependence in early remission, and alcohol abuse in full sustained remission.  The GAF was 56.  Similar findings were shown in subsequent outpatient treatment records, including in March, May, July and September 2011.  These records reflect that the Veteran was helping to care for his elderly parents.

An October 4, 2011 mental health clinic note reflects that the Veteran reported that he recently had a four-day binge of cocaine and had a seizure.  He said he was hearing voices.  The physician indicated that the binge was precipitated by 
stressors at home with his mother and feelings of anxiety and irritability.  He observed that the Veteran was talking quickly and appeared hypomanic. He reported decreased sleep and said he had been hearing voices.  He denied any suicidal or homicidal ideation.  The Veteran declined inpatient treatment but agreed to start anti-psychotic medication and follow up more regularly.  The Axis I diagnosis was PTSD, cocaine dependence, and alcohol abuse in full sustained remission, rule out mood disorder NOS.  The Axis II diagnosis was mild borderline personality disorder.  The GAF was 46.  In mid-December 2011, the Veteran requested to go into rehabilitation and said he had been using cocaine and said that since re-starting the use of cocaine he had been having auditory hallucinations.  In late December 2011, he reported that since he stopped using cocaine his auditory hallucinations had decreased.

On VA compensation examination in April 2012, the examiner noted that the claims file was reviewed.  The Veteran reported that he lived with his parents for financial reasons, and that he helped them, since they had significant medical problems.  He said he did not like people, had no friends, and had no romantic relationships since 2009.  He had been helping with household duties, including cooking, cleaning, and mowing the lawn.  Otherwise, he spent time on the internet playing games.  He saw his siblings more than he would otherwise because he was living with his parents.  He was sometimes irritable and angry with family members.  He denied physical altercations but said he had once punched a wall at a doctor's office.  He said he had been a student since his last examination, and had obtained his associate's degree and then continued at another college.  He was taking a semester off.  He reported multiple symptoms of PTSD.  He reported a daily depressed mood, and denied suicidal ideation.  He had auditory hallucinations which increased when he was using cocaine.  The examiner indicated that the Veteran's description within the context of his history of cocaine dependence did not appear to meet the criteria for a separate diagnosis of a thought disorder.

The examiner indicated that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  On mental status examination, he was casually and appropriately dressed, alert and oriented times three, polite and cooperative, and appeared anxious and sad.  His thought process was linear and goal directed, and content did not include evidence of a thought disorder.  Speech was normal in rate, rhythm and volume, and concentration and memory appeared grossly intact.  Judgment was intact and insight was fair.  He denied suicidal and homicidal ideation.  The examiner diagnosed PTSD, cocaine dependence in early remission, and depression not otherwise specified (NOS).  The examiner stated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis, because the Veteran's PTSD and depression NOS resulted in significant overlap in symptoms that were all active and closely linked.  The examiner noted that the Veteran reported that he had not been using cocaine for the past few months, and that his records indicated that since he stopped using cocaine, his auditory hallucinations had decreased.  The examiner indicated that the Veteran reported no current difficulties related to drug or alcohol abuse, but that these had been significant factors in the past.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He did not check the box to indicate that the Veteran's PTSD produced total occupational and social impairment.  The GAF was 48.

Subsequent VA outpatient treatment records reflect ongoing treatment for PTSD.  In July 2012, he complained of depression, and denied suicidal or homicidal ideation or auditory hallucinations.   The examiner noted that the Veteran recently relapsed with cocaine use, and had several stressors including chronic pain, school attendance, and caring for his aged parents.  The Axis I diagnoses were PTSD, cocaine dependence in early remission, alcohol abuse in full sustained remission, and rule out mood disorder NOS.  The Axis II diagnosis was borderline personality disorder.  The GAF was 44-45.

At his May 2013 Board hearing, the Veteran testified that he no longer had suicidal ideation, but he had it in the past, and that he was receiving treatment and taking his medication.

As the April 2012 VA examination has stated that it is impossible to separate the symptoms of the Veteran's various psychiatric disorders, the Board must resolve any doubt in his favor and, for all intents and purposes, attribute the impairments to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to distinguish or differentiate the extent of impairment that is attributable to service-connected disability from that which is not, 38 C.F.R. §§ 3.102, 4.3 require that VA resolve this doubt in the Veteran's favor and presume the impairment is attributable to or part and parcel of the service-connected disability).

After a review of all of the evidence of record, the Board finds that during the period prior to October 4, 2011, the weight of the evidence does not show the Veteran's PTSD has been so severe since the effective date of his award as to warrant a higher rating of 50 percent or more.  The preponderance of the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although the December 2009 VA examiner indicated that the Veteran's PTSD was severe, and indicated a GAF score of 50, which suggests serious symptoms, the Board finds that the weight of the evidence does not reflect symptoms consistent with a higher 50 percent rating during this period.  Specifically, although he had some social impairments and was not working, he was also a full-time student, completed an associate's degree, and continued to attend college seeking a bachelor's degree, while living with and caring for his elderly and ill parents, whom he referred to as friends, which suggests a good relationship, despite his reported irritability and anger.  GAF scores given by his treating VA mental health provider during this period were consistently in the mid-50s, suggesting no more than moderate symptoms.  He was able to manage his activities of daily living.  He has denied suicidal ideation throughout the rating period on appeal.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). 

Although the Veteran has reported that his PTSD was more disabling than 30 percent during this period, as a layman, without the appropriate medical training and expertise, he Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  In contrast, the medical treatment providers and examiners take into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements, rather, on all of the relevant medical and other evidence. 

Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for his PTSD during the period prior to October 4, 2011.  

However, the Board finds that the weight of the evidence during the period from October 4, 2011 clearly shows that the Veteran's PTSD has worsened.  GAF scores by his treating physician were generally in the mid-40s, suggesting serious symptoms, and he also suggested inpatient treatment, which the Veteran declined.  The April 2012 VA examiner opined that his PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Thus, throughout the period from October 4, 2011, the Board finds that although all of the enumerated symptoms listed for a 70 percent rating are not shown, the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social life and school and work situation more nearly approximate the criteria for a higher 70 percent rating, and thus a higher 70 percent rating is warranted from October 4, 2011.  See 38 C.F.R. § 4.7; Mauerhan, supra.

However, the evidence does not demonstrate that a rating in excess of 70 percent is warranted during the period since October 4, 2011.  During this period, there is no evidence of suicidal ideation, and the weight of the evidence does not show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Hence, an even higher 100 percent rating is not warranted during this period.


Higher Initial Rating for a Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran contends that his service-connected degenerative disc and joint disease of the lumbar spine is more disabling than currently evaluated.

The Board notes that the Veteran also has service-connected bilateral hip disabilities, including a left total hip replacement, and that symptoms of the hip disabilities may not be considered when evaluating the service-connected lumbar spine disability.  See Esteban, supra; 38 C.F.R. § 4.14.

The RO has rated the lumbar spine disability as 20 percent disabling prior to February 6, 2012, and as 40 percent disabling from that date, under Diagnostic Code 5237, pertaining to lumbosacral strain. Although the RO has rated this disability under Diagnostic Code 5237, the Board finds that the Veteran's lumbar spine disability would be more appropriately rated under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, as degenerative joint disease has been demonstrated on radiological studies.  Regardless of which Diagnostic Code is used, however, the disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), ratings are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.   A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

A May 1997 VA X-ray study of the lumbosacral spine was normal.  A September 2007 VA magnetic resonance imaging (MRI) scan of the lumbar spine showed severe spinal stenosis at L3-4 and lateral disc herniation on the left at L2-3.

A private medical record dated in August 2008 from Dr. K. reflects that the Veteran complained of low back pain, primarily on the left.  On examination, the Veteran ambulated well with a mild antalgic limp and list toward the right side with no pelvic obliquity.  He was able to stand on his toes and heels without weakness.  Range of motion of the lumbar spine was limited, and flexion was to 30 degrees with left-sided low back pain.  Extension beyond neutral caused left low back pain.  Lateral bending to the right caused left low back, buttock, and flank pain, while bending to the left caused no pain.  Straight leg raising was negative.  There was normal strength and sensory examination equal bilaterally throughout.  Reflexes were absent bilaterally.  There was tenderness over the left posterior superior iliac spine and left paraspinal muscles.  There was no midline tenderness and no sciatic notch tenderness.  A neurological examination of the back and buttocks was normal.  The diagnostic impression was left lumbosacral strain, left low back pain, and spinal stenosis secondary to lipomatosis of the lumbar spine.  He also noted a congenitally small spinal canal.  Dr. K. opined that the Veteran's problem was primarily muscular and should improve with conservative care.

VA outpatient treatment records dated in 2009 reflect that the Veteran was unable to tolerate physical therapy for low back and left hip pain due to his severe left hip pain.

In an October 2009 written statement, the Veteran said he had been issued a cane for use on his left side due to a leg length discrepancy.  In lay statements received in October 2009, the Veteran's mother and a friend stated that he had severe pain from his disabilities, and that his mobility and activities had been limited as a result.

In another October 2009 statement, the Veteran's representative said that the Veteran was currently unable to drive due to his disabilities, and that he had to rely on family members for some activities of daily living.  He had previously assisted his family with gardening and housekeeping, but this was too much for him, and he had had prostrating attacks when awakening.  His medication had been increased.

On VA spine examination in December 2009, the Veteran complained of low back pain, and said the pain was constant and dull when he was at rest.  He rated the pain as 8 on a scale of 1 to 10 at rest, and reported that the pain radiated into his left buttock.  He denied weakness, stiffness or fatigability of the low back at rest, and denied any weakness or numbness in both lower extremities.  He took Percocet, Flexeril and Neurontin for the lumbar spine disability.  He said he was a full-time student, and previously worked as a chef for 15 years until 2006.  He said he would not be able to perform his prior occupation without a flare-up, as standing, frequent bending and lifting objects heavier than 30 pounds caused flare-ups.  The Veteran said he would be able to perform a desk job but with limitations, and would need to move around after sitting for an hour to avoid flare-ups of the lumbar spine disability.  He said his activities of daily living were not affected by the lumbar spine disability.  He said he used a cane for his lumbar spine disability.  On examination, he had a normal erect posture with mild to moderate antalgic gait.  
There was a normal erect posture, and there was no pain or tenderness in the lumbar spine.  He had mild to moderate loss of lumbar lordosis.  Muscle tone was normal in the low back, and there was mild to moderate spasm in the lumbar region.  There was no weakness or paresthesias in the right lower extremity, and no weakness in the left lower extremity.  There were mild paresthesias in the left gluteal region.  

The examiner stated that a goniometer was used to measure the range of motion of the lumbar spine, which was as follows:  forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, right rotation to 45 degrees, and left rotation to 30 degrees.  The Veteran experienced mild pain on motion of the lumbar spine with flexion at 60 to 70 degrees, extension at 10 to 20 degrees, right and left lateral flexion at 20 to 30 degrees, right rotation at 30 to 45 degrees, and left rotation at 20 to 30 degrees.  With repetitive use times three, there was no additional loss of function of the lumbar spine due to pain, fatigue, weakness or lack of endurance.  

The Veteran reportedly experienced flare-ups of his lumbosacral spine disability with change in temperature, standing or walking for more than four hours, frequent bending, lifting objects weighing in excess of 30 pounds and climbing more than one flight of stairs.  He said he could not run at all without a flare-up of his lumbar spine disability.  The examiner indicated that the Veteran had an additional 20 percent limitation of function of his daily activities during flare-ups. 

On neurological examination, there was no muscle atrophy in both lower extremities; muscle tone was normal.  Motor strength was 5/5 and normal in both lower extremities.  There was decreased sensation to light touch and pinprick in the L2-L3 nerve root distribution on the left side.  There was no sensory deficit to light touch and pinprick in the right lower extremity.  Deep tendon reflexes were 1+ and symmetrical in both lower extremities.  The examiner stated that the Veteran had not had any incapacitating episodes in the past 12 months that required complete bed rest.

A January 2010 VA orthopedic note reflects that the Veteran complained of left hip, back and left buttock pain.  He denied radiculopathy or bowel or bladder problems.  On examination, motor strength was full in both lower extremities.  The diagnostic assessment was buttock and low back pain status post left total hip arthroplasty.  Degenerative disc disease of the cervical spine and cervical radiculopathy were also noted.

A May 2010 private magnetic resonance imaging (MRI) scan of the lumbar spine showed developmental narrowing, epidural lipomatosis, and multilevel degenerative disc disease with associated spinal canal stenosis.  Private medical records from Dr. S. dated in July and August 2010 reflect a diagnostic impression of lumbar stenosis, degenerative disc disease and radiculopathy.

Private medical records from Dr. S. dated from 2010 to 2011 reflect treatment for a lumbar spine disability.  A December 2010 treatment note reflects that a November 2010 electromyography of the right lower extremity showed acute right L5 radiculopathy.  On examination, there was tenderness to palpation of the lower lumbar spine, and 5/5 strength of the lower extremities except for the right tib/ant and extensor hallucis longus (EHL) which were 4+/5 with intact sensation to light touch in both lower extremities.  The diagnostic impression was lumbar degenerative disc disease, stenosis and radiculopathy.  A May 2011 treatment note shows that the Veteran reported that he was doing okay, and taking his pain medication.  On examination, he had tenderness to palpation of the lower lumbar spine, and 5/5 strength of the lower extremities with intact sensation.  A November treatment note shows that the Veteran complained of low back pain and pain radiating down the back of both legs.  An X-ray study of the lumbar spine showed spondylolisthesis with degenerative disc disease.  On December 21, 2011, Dr. S. noted that an examination showed a positive straight leg raising test, with sensation intact to light touch in both lower extremities.  He had 4/5 strength in his bilateral tibia and EHLs and gastrocs with decreased sensation bilateral L5.

A December 22, 2011 private medical record from Dr. H. reflects that the Veteran complained of chronic low back pain and radiculopathy.  He stated that the Veteran had 2+ reflexes and 4+ muscle strength due to pain.  He had no deficits to light touch sensation in the lower extremities.  Lumbar range of motion was as follows:  flexion to 10 degrees, and extension to 5 degrees, with examination limited due to pain.  He had severe tenderness to palpation of the bilateral lower lumbar paraspinal muscles.

On VA compensation examination in February 2012, the Veteran complained of constant low back pain that radiated down either leg.  He also reported numbness in the ankles and sometimes in the feet.  He used a cane, which he said was helpful for his left hip and low back.  He was currently attending college to obtain an undergraduate degree.  He could not sit for long before he need to stand up and stretch due to his low back pain, but otherwise able to perform all of his responsibilities as a student.  He stated that he had leg pain if he walked for more than 25 minutes.  He had flare-ups of low back pain during rainy, cold weather.  He had no incapacitating episodes of low back pain during the past 12 months.

On physical examination, the Veteran's gait was slightly antalgic, favoring the left lower extremity.  He walked with a cane in his right hand.  There was tenderness to palpation over the low back area.  There was no palpable paravertebral lumbar muscle spasm.  Range of motion measured with a goniometer was as follows:  flexion to 15 degrees, extension to 0 degrees, right and left lateral rotation was to 15 degrees, and right and left lateral flexion was to 10 degrees.  After repetitive use times three, forward flexion was to 15 degrees, extension was unchanged, right and left lateral rotation was unchanged, and right and left lateral flexion was to 5 degrees.  The examiner indicated that range of motion was decreased by pain, not by fatigue, weakness or lack of endurance.  Neurological testing showed 5/5 strength in both lower extremities.  Reflexes were 1+ bilaterally in the knees and ankles.  There was normal sensation to light touch in both lower extremities, and  somewhat inconsistent responses to temperature sensation in the legs, and therefore the examiner discounted these responses and relied on the examination of light touch sensation which was normal.  The Veteran complained of low back pain on bilateral straight leg raising.  The diagnosis was degenerative disc disease of the lumbosacral spine, and degenerative joint disease of the lumbosacral spine, and congenital spinal stenosis from short pedicle syndrome.

The RO has rated the lumbar spine disability as 20 percent disabling prior to February 6, 2012.  In order to be entitled to a higher 40 percent rating for orthopedic manifestations under Diagnostic Code 5242, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the weight of the evidence shows that a higher 40 percent rating is warranted from December 22, 2011, as a December 22, 2011 private medical record from Dr. H. reflects that the Veteran's lumbar flexion was limited to 10 degrees.  

However, during the period prior to December 22, 2011, The Board finds no support for a 40 percent rating under Diagnostic Code 5242 based on the orthopedic manifestations of the Veteran's lumbar spine disability.  Indeed, the Veteran's December 2009 VA examination revealed forward flexion of the thoracolumbar spine to no worse than 70 degrees.  Ankylosis is not shown throughout the rating period on appeal.

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 40 percent evaluation during the period prior to December 22, 2011.  The objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect prior to December 22, 2011.

During the period from December 22, 2011, the absence of ankylosis precludes assignment of a higher evaluation in excess of 40 percent under Diagnostic Code 5242.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. 
The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243, at any time during the appellate period.  Such episodes have not been shown.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.  There are no other relevant code sections for consideration. 

In sum, there is no basis for a rating in excess of 20 percent prior to December 22, 2011, a higher 40 percent rating is assigned effective December 22, 2011, and a rating in excess of 40 percent from December 22, 2011 is denied.

Other Back Concerns 

The Board also finds that given the evidence of mild disability due to incomplete paralysis of the bilateral lower extremities at the December 21 and 22, 2011 private medical evaluations by Drs. S. and H., separate initial 10 percent ratings for such disability under 38 C.F.R. § 4.124, Diagnostic Code 8520 are for assignment for each lower extremity, effective from December 21, 2011.  38 C.F.R. §§ 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994).  As a rating in excess of 10 percent under Diagnostic Code 8520 requires moderate disability, which is not shown, a rating in excess of 10 percent for the bilateral lower extremities under Diagnostic Code 8520 cannot be assigned. 

Extra-Schedular Consideration

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards such as to warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria for the Veteran's PTSD and lumbar spine disability reasonably describe and contemplate the extent and severity of these disabilities, including insofar as his specific symptoms, since they are considered in the applicable Diagnostic Codes 9411, 5242, and 5243.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for an effective date earlier than August 20, 2007 for the grant of service connection for PTSD is denied.

Prior to October 4, 2011, a higher rating in excess of 30 percent for PTSD is denied. 

From October 4, 2011, a higher 70 percent schedular rating is granted for PTSD, subject to the statutes and regulations governing the payment of VA compensation.

Prior to December 22, 2011, a higher rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine is denied. 

From December 22, 2011 to February 6, 2012, a higher 40 percent rating is granted, subject to the statutes and regulations governing the payment of VA compensation.

From December 22, 2011, a higher rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine is denied. 

From December 21, 2011, entitlement to separate 10 percent evaluations is granted for neurologic impairment in the bilateral lower extremities associated with the service connected lumbar spine disability, subject to regulations governing the payment of monetary awards. 


REMAND

As noted at the Veteran's May 2013 hearing, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities (PTSD, bilateral hip disabilities, and a lumbar spine disability), and that there is a derivative claim for a TDIU.  See Roberson, supra; Rice, supra; see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

This derivative TDIU claim needs to be further developed before being adjudicated, so the Board is remanding this derivative TDIU claim.  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001). Additional information is needed to determine the degree of occupational impairment resulting from the Veteran's service-connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).  Records on file, including the Veteran's own statements, show that during much of the appeal period, he has been attending college on a full-time basis.  See reports of VA examinations in September 2010, January 2011, February 2012.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 
Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities. 

Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The medical and other records on file, however, do not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities.  So a VA examination and opinion are needed to assist in making this important determination.  

Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a).  In this regard, the Board notes that in August 2012, the RO mailed the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), but it does not appear that he has completed it or returned it to VA.  On remand, the AMC should send him another VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran and his representative with appropriate notice regarding the derivative TDIU claim, and send him a TDIU application (VA Form 21-8940) and ask him to complete and return it.

Ask him to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his service-connected disabilities since January 2012.  With his authorization, obtain all identified records that are not already in the claims file. 

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA medical examination to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which at present are:  PTSD, bilateral hip disabilities, and a lumbar spine disability. 

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

3.  Then adjudicate the derivative TDIU claim, in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


